                                                                  Entered on Docket
                                                                  September 25, 2019
                                                                  EDWARD J. EMMONS, CLERK
                                                                  U.S. BANKRUPTCY COURT
                                                                  NORTHERN DISTRICT OF CALIFORNIA

                   1   Aram Ordubegian (SBN 185142)
                       Christopher K.S. Wong (SBN 308048)
                   2   ARENT FOX LLP
                                                           The following constitutes the order of the Court.
                       55 Second Street, 21st Floor
                                                           Signed: September 25, 2019
                   3   San Francisco, CA 94105
                       Telephone:    213.629.7400
                   4   Facsimile:    213.629.7401
                                                           _________________________________________________
                       Email:        aram.ordubegian@arentfox.com
                                                           M. Elaine Hammond
                   5                 christopher.wong@arentfox.com
                                                           U.S. Bankruptcy Judge

                   6   Counsel for Movants
                       Daniel Woods and Mike Hilberman
                   7

                   8                            UNITED STATES BANKRUPTCY COURT
                   9                NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION
                10
                       In re:                                            Case No. 18-50398
                11
                                                                         Chapter: 7
                12     TECHSHOP, INC.,
                                                                         ORDER APPROVING STIPULATION TO
                13                        Debtor.                        GRANT DANIEL WOODS AND MIKE
                                                                         HILBERMAN’S MOTION FOR RELIEF
                14                                                       FROM THE AUTOMATIC STAY, TO THE
                                                                         EXTENT REQUIRED, FOR PAYMENT OF
                15                                                       D&O INSURANCE PROCEEDS

                16

                17

                18

                19

                20

                21
                                The Court having reviewed and considered the Stipulation to Grant Daniel Woods and
                22

                23     Mike Hilberman’s Motion for Relief from the Automatic Stay, to the Extent Required, for
                       Payment of D&O Insurance Proceeds (“Stipulation”) filed on September 25, 2019 as Docket No.
                24

                25     232, and with good cause shown,
                       //
                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES

            Case: 18-50398           Doc# 233       Filed: 09/25/19   Entered: 09/25/19 15:55:27    Page 1 of 3
                   1   IT IS HEREBY ORDERED that:
                   2        The Stipulation is approved and made an order of the court.
                   3                                     **END OF ORDER**
                   4

                   5

                   6

                   7

                   8

                   9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES

            Case: 18-50398       Doc# 233     Filed: 09/25/19    Entered: 09/25/19 15:55:27   Page 2 of 3
                   1                             COURT SERVICE LIST
                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES

            Case: 18-50398   Doc# 233   Filed: 09/25/19   Entered: 09/25/19 15:55:27   Page 3 of 3
